


Exhibit 10.2
FORM OF EXTENSION OF TERM
OF EMPLOYMENT PERIOD
MEMORANDUM




To:
     

From:
Patricia Smith Lawler,

EVP/Human Resources Division
Re:
Extension of Employment Period

Date:
May ___, 2013



The Board of Directors of BankFinancial, F.S.B. (the “Bank”) and its Human
Resources Committee have completed their annual review of your Employment
Agreement with the Bank dated ______________, as amended, and have determined to
offer to amend your Employment Agreement (1) to extend the term of the
“Employment Period” as referenced in Section 2(a) of your Employment Agreement
to __________; and (2) to remove all references in your Employment Agreement to
the term Office of Thrift Supervision (the “OTS”) and replace them with
references to the term Office of the Comptroller of the Currency (the “OCC”).
If you are agreeable to amending your Employment Agreement as provided above,
please sign and date this document in the space indicated below and return it to
me by no later than _______________.
If you do not sign and return this document to me by such date, the term of your
Employment Period and the Anniversary Date applicable to your Employment
Agreement will remain unchanged.




Name:
     



Signature:
     



Date:
     





